Citation Nr: 1715394	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-15 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of carotid artery surgery (CAS), as secondary to exposure to ionizing radiation or herbicide agents (Agent Orange). 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to August 1976.  The Veteran died in September 2015.  The Appellant is the Veteran's spouse.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2015 videoconference hearing and a transcript of this hearing is of record.

The Veteran passed away while the initial claim for benefits remained pending.  The Appellant filed a claim for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits for a Surviving Spouse, and burial benefits.  Burial benefits and service connection for cause of death were both granted in December 2015.  The Appellant was substituted in for the Veteran in November 2015.  Service connection for transitional cell carcinoma of the bladder and invasion into the prostate, status post radical cystoprostatectomy; heart disease, open heart surgery, angioplasty and congestive heart failure; loss of use of both feet from peripheral vascular disease; kidney failure; right lower extremity peripheral vascular disease; right, below knee amputation (BKA); left lower extremity peripheral vascular disease; residual scars of the head, face and neck; hyperparathyroidism; chronic anemia; pseudophakia (claimed as cataracts); residual scar left upper extremity; residual scar right upper extremity; back scar; and impotence for purposes of accrued benefits were granted in a December 2016 rating decision.

The only claims that are still pending are the Veteran's claims for service connection for residuals of carotid artery surgery and service connection for hypertension, as reflected above.

In February 2015, the Board remanded this matter to the RO to obtain additional medical evidence.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had elective CAS (specifically, a right carotid endarterectomy) during his coronary artery bypass graft in 2008, to treat right carotid stenosis.

2.  The Veteran's CAS resolved without residuals, and he did not have a recurrence of carotid stenosis during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for carotid heart surgery residuals are not met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); Brammer v. Derwinski, 3 Vet.App. 223 (1992).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159.

VA satisfied the duty to provide the Veteran with notice as to how to substantiate his claim with a letters dated in December 2010, May 2011, and September 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also pursuant to VA's duty to assist, the Veteran was afforded a VA examination in July 2015 in relation to the CAS claim discussed herein, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

No outstanding evidence, to include medical records, which could be obtained to substantiate the claim, has been identified by the Appellant or her representative.  The Board is also unaware of any outstanding evidence.  The Appellant has not alleged any prejudicial deficiencies in the development of this claim.

The AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable.  Id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows the Veteran had elective CAS (a right carotid endarterectomy) during a coronary artery bypass graft (CABG) in 2008, for treatment of right carotid stenosis.  The Veteran claimed residuals of the CAS as secondary to exposure to ionizing radiation from serving on Naval submarines during the Korean Conflict.  In the alternative, he argued that the claimed heart disability was related to exposure to herbicide agents during his service in Vietnam.  The Veteran was found to have been exposed to both ionizing radiation and herbicide agents during his active duty service.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.311.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.

If a Veteran was exposed in service to ionizing radiation and, after service, developed a "radiogenic disease" within a period specified for each by law (in most cases 5 years or more after separation from service), then the Veteran's claim must be referred to the Under Secretary for Benefits for a determination, based on the extent of exposure and whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

A "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes many forms of cancer.  38 C.F.R. § 3.311(b)(2).  Nevertheless, the procedures outlined in 38 C.F.R. § 3.311 apply to other diseases if the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  In the instant case, however, neither the Veteran nor the Appellant has cited studies suggesting that exposure to low doses of radiation may cause carotid artery disease.

Based on the evidence of record, the Board finds that the weight of the competent evidence reflects that the Veteran's CAS resolved without residual manifestations and that he did not have a recurrence of carotid artery disease during the appeal period.  That is, he did not have a current disability of the carotid artery during the appeal period.  Brammer v. Derwinski, 3 Vet.App. 223 (1992)(generally observing that in the absence of proof of a current disability, there can be no valid claim).  Indeed, his private treatment records reflect no signs or symptoms of residuals of his right carotid endarterectomy.  No reports of dizziness, tinnitus, insomnia, irritability or similar symptoms are present in the record.  See 38 C.F.R. § 4.124a, DC 8046.  On VA examination in July 2015, the examiner noted that the Veteran had not been symptomatic of carotid artery stenosis when the CAS was performed and that there were no complications from the surgery.  During the July 2015 VA examination, the Veteran denied residual complications, including history of stroke, TIA, dysarthria, or left-sided weakness.  His medical records support the Veteran's report.  During the pendency of his appeal, the Veteran did not make any assertions regarding specific symptoms that he attributed to his CAS.

Accordingly, this claim must be denied. In the absence of proof of a disability present during the appeal period, there is no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board is mindful of the Veteran's exposures in service and of his other service connected disabilities, and his sincere belief that he had a residual disability of the carotid artery because of it.  However, neither he nor the Appellant have been shown to have the training or expertise to render such a medically complex opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, the VA examiner specifically investigated the Veteran's assertion and found no evidence of residual from the surgery or recurrence of the carotid stenosis. Jandreau, supra.

In the absence of clinical diagnoses, the Board assigns more weight to the opinions of the medical clinicians who have reviewed the records, conducted an examination, and objectively concluded that the Veteran did not have a current disability during the appeal period.  Accordingly, the preponderance of the evidence weighs against the claim, and it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

The claim of entitlement to service connection for residuals of carotid artery surgery (CAS) is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was exposed to both ionizing radiation and herbicide agents during his active duty service.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.311.

The Veteran contended that his hypertension was related to service, to include as due to exposure to Agent Orange and/or ionizing radiation.  He asserted that he had the diagnosis of and had been treated for hypertension since 1976.  The July 2015 VA examiner opined against a relationship because available medical records indicated that a diagnosis was first made in 1989 and ionizing radiation and/or exposure to herbicides do not cause hypertension.  This is inadequate as it does not appear to actually consider his statements regarding onset, or the National Academy of Sciences (NAS) studies showing there is "limited or suggestive evidence" of a relationship between hypertension and herbicide exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims file to an appropriate doctor for an opinion on whether it is at least as likely as not (50 percent or greater probability) that hypertension is related to service.  The examiner is asked to review the claims file and to cite to evidence in the record or to the appropriate medical literature in forming the medical opinion.

The record shows the Veteran was diagnosed with hypertension in or around 1989.

The Veteran asserted he was diagnosed with hypertension in 1976 and immediately treated. His records show blood pressure readings on a 1968 entrance examination (120/86 and 122/86).  A separation examination in 1976 shows blood pressure reading of 110/82.  The STRs do not show a hypertension diagnosis.  The examiner is asked whether the medical records from the 1960's and 1970's show or suggest hypertension. The examiner is asked to opine on whether it is at least as likely as not that hypertension incepted while in service or within a year of separation (that is, by August 1977).

Finally, the examiner is asked to provide an opinion on whether it is at least as likely as not that the Veteran's hypertension is related to exposure to ionizing radiation and herbicide agents in service.  The Veteran is found to have been exposed to both ionizing radiation and herbicide agents.  The National Academy of Sciences (NAS) has found "limited or suggestive" evidence of a relationship between exposure to herbicide agents and development of hypertension, which the examiner is asked to consider and comment on in the opinion.

The examiner is asked to conduct a search of the relevant literature prior to opining and supported all opinions with explanatory rationale. 

2. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


